
	
		I
		112th CONGRESS
		2d Session
		H. R. 4141
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Payne (for
			 himself, Mr. Berman,
			 Mr. McGovern,
			 Ms. Woolsey,
			 Mr. Cohen, and
			 Ms. Bass of California) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Administrator of the United States Agency
		  for International Development to take appropriate actions to improve the
		  nutritional quality, quality control, and cost effectiveness of United States
		  food assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Food Assistance
			 Improvement Act of 2012.
		2.FindingsCongress finds the following:
			(1)For more than 55
			 years the United States, backed by the support of the American people, has been
			 committed to providing life-saving food assistance to developing countries and
			 vulnerable populations around the world.
			(2)As the largest donor of international food
			 assistance, an essential tool in tackling malnutrition, the United States can
			 lead the way in improving food aid quality to better target undernourished
			 women and children.
			(3)The United States contributes over one-half
			 of all food aid supplies to alleviate hunger and support development and plays
			 an important role in responding to emergency food aid needs and ensuring global
			 food security.
			(4)Over the past decade, increasing food
			 prices and protracted humanitarian crises around the world have made United
			 States food assistance even more critical and relevant. At the same time, these
			 factors, combined with advancements in nutrition science, as well as severe and
			 ongoing fiscal constraints, have led to an increased demand by policymakers and
			 program implementers for new specially formulated and cost-effective products
			 to meet the nutritional needs of the world’s most vulnerable
			 populations.
			(5)While United
			 States food assistance is effective in providing critical calories and
			 nutrients to millions of people during short-term emergencies, the long-term
			 impacts of these programs have also been increasingly called into question for
			 not meeting the nutritional needs of recipient populations.
			(6)Reducing maternal
			 and child malnutrition, especially in the critical 1,000 days between pregnancy
			 and age 2, is a key priority of United States global food security and health
			 initiatives, including food aid.
			(7)Recent reports by
			 the Government Accountability Office and the United States Agency for
			 International Development recommended over 35 changes to United States food aid
			 products and programs to improve the nutritional quality, quality control, and
			 cost effectiveness of United States food assistance.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)even in this time
			 of fiscal austerity, the American people support the United States Government’s
			 historic commitment to providing life-saving food assistance to the world’s
			 most vulnerable populations;
			(2)high food prices,
			 coupled with growing constraints on available resources for foreign assistance
			 require the United States Government to focus on creating efficiencies,
			 improving quality controls, and maximizing cost-effectiveness and nutritional
			 impact of United States food assistance programs;
			(3)improving maternal
			 and child health with supplemental nutrition products is a central objective of
			 international food assistance programs; and
			(4)the United States
			 has shown considerable leadership in meeting the nutrition needs of pregnant
			 women and small children through the 1,000 Days Partnership to support the
			 Scaling Up Nutrition (SUN) movement.
			4.Provision of
			 agricultural commoditiesSection 202(h) of the Food for Peace Act (7
			 U.S.C. 1722(h)) is amended by striking paragraph (1) and inserting the
			 following:
			
				(1)In
				generalThe Administrator
				shall use funds made available in fiscal year 2012 and subsequent fiscal years
				to carry out this title to improve the nutritional quality of United States
				food assistance, particularly for vulnerable groups such as pregnant and
				lactating mothers, children under the age of five, with a focus on the
				cost-effective 1,000 days between pregnancy and age 2, when appropriate, and
				beneficiaries under the President’s Emergency Fund for AIDS Relief in Africa
				(PEPFAR), including by—
					(A)adopting new specifications or improving
				existing specifications for micronutrient fortified food aid products, based on
				the latest developments in food and nutrition science;
					(B)strengthening necessary systems to better
				assess the types and quality of agricultural commodities and products donated
				for food assistance;
					(C)adjusting products and formulations,
				including potential introduction of new fortificants and products, as necessary
				to cost effectively meet nutrient needs of target populations;
					(D)testing prototypes;
					(E)developing new
				program guidance to facilitate improved matching of products to purposes having
				nutritional intent, including an updated commodity reference guide and decision
				tools;
					(F)developing enhanced guidance, in
				coordination with the Coordinator of United States Government Activities to
				Combat HIV/AIDS Globally and PEPFAR, to support the allocation of food
				commodities and products for nutrition support in HIV programming, using
				standardized indicators of impact;
					(G)providing improved
				guidance to implementing partners on how to address nutritional deficiencies
				that emerge among recipients for whom food assistance is the sole source of
				diet in emergency programs that extend beyond one year;
					(H)considering
				options for using United States-produced food fortification packages, including
				vitamin and mineral mixes, to fortify local foods in recipient countries, as
				appropriate; and
					(I)evaluating, in
				appropriate program settings and as necessary, the performance and
				cost-effectiveness of new or modified specialized food products and program
				approaches designed to meet the nutritional needs of the most vulnerable
				groups.
					.
		5.Food Aid
			 Consultative Group
			(a)MembershipSection 205(b) of the Food for Peace Act (7
			 U.S.C. 1725(b)) is amended—
				(1)in paragraph (6),
			 by striking and at the end;
				(2)in paragraph (7),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(8)nutrition science experts from academia and
				nongovernmental organizations.
						.
				(b)Coordination and
			 oversightSection 205 of the
			 Food for Peace Act (7 U.S.C. 1725) is amended—
				(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Coordination and
				oversight
							(1)In
				generalThe Administrator shall work within the Group to take the
				actions described in paragraph (2) to increase coordination and oversight of
				food assistance programs established and implemented under this Act, with a
				primary focus on improving quality control and cost effectiveness.
							(2)Actions
				describedThe actions
				referred to in paragraph (1) are the following:
								(A)Explore and test
				options for improved packaging and storage of products to improve shelf life,
				promote recommended usage by intended beneficiaries, and oversee field-testing
				of products.
								(B)Work closely with the Department of
				Agriculture, to undertake reforms in commodity acquisition and supply chain
				management, drawing on best commercial practices for vendor selection, quality
				assurance standards, overall management of the supply chain, and auditing of
				food aid commodity suppliers.
								(C)Develop mechanisms
				and partnerships to facilitate more private sector development and innovation
				in food aid products, packaging, and delivery in order to improve the
				cost-effectiveness, nutritional quality, and overall acceptability of the
				product.
								(D)Provide guidance to implementing partners
				on whether and how best to use food aid commodities, such as new specialized
				food products, including guidance on targeting strategies to ensure that the
				products reach their intended recipients.
								(E)As appropriate, work to strengthen
				monitoring of commodity quality by identifying and tracking key quality
				indicators to determine the full extent of quality problems, including emerging
				concerns.
								(F)Establish processes and system-wide
				protocols for effective monitoring and evaluation of impact, to inform improved
				program design and address improving
				cost-effectiveness.
								.
				6.Strategy and
			 report
			(a)StrategyThe
			 Administrator shall ensure that any United States Government strategy relating
			 to global food security includes a description of how food assistance programs
			 carried out under the Food for Peace Act will contribute to, and be integrated
			 with, such strategy.
			(b)ReportThe
			 Administrator shall ensure that comprehensive information regarding budgets and
			 expenditures, monitoring and evaluation, policy, and coordination of food
			 assistance programs carried out under the Food for Peace Act is included, as
			 appropriate, in relevant reports submitted to Congress pursuant to the Foreign
			 Assistance Act of 1961 and Acts making appropriations for the Department of
			 State, foreign operations, and related programs.
			7.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Agency for International
			 Development.
			(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				8.FundingNothing in this Act or any amendment made by
			 this Act shall be construed to authorize the appropriation of amounts to carry
			 out this Act or any amendment made by this Act.
		
